DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“thereof” in line 13 should read “of the piece of film”.
“wherein” in line 17 should read “wherein:”.
“set to locate” in line 18 should read “located”.
Claim 2 is objected to because of the following informality: “wherein” in line 1 should read “wherein:”.
Claim 3 is objected to because of the following informalities:
“wherein” in line 1 should read “wherein:”.
“conveyer driven” in line 5 should read “conveyer be driven”.
“carry-out conveyer” in line 6 should read “carry-out belt conveyer”.
Claim 4 is objected to because of the following informality: “wherein” in line 1 should read “wherein:”.
Claim 5 is objected to because of the following informality: “under own” in line 4 should read “under its own”.
Claim 6 is objected to because of the following informalities:
“wherein” in line 1 should read “wherein:”.
“under own” in line 7 should read “under its own”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (JP 2015085955 A), hereinafter Ishizuka, in view of Ibaraki (JP 3125847 U).
Regarding claim 1, Ishizuka discloses a banding and packaging device (shown in Figure 2), comprising:
an article carry-in mechanism (10 in Figure 2) that transports an article (w in Figure 2) to a packaging position (P in Figure 2) (Paragraphs 0026, 0028, and 0064 of Machine Translation of JP 2015085955 A);
a film piece transporting mechanism (5 in Figure 2) that transports a piece of film (f in Figure 1) formed in a band shape onto the article (w) at the packaging position (P) (Paragraphs 0061-0064 and 0038-0042 of Machine Translation of JP 2015085955 A);
a film piece pressing mechanism (6 in Figure 2) that presses the piece of film (f) on the article (w) against the article (w) at the packaging position (P) and that further presses ends of the piece of film (f) on both sides thereof downward (Paragraphs 0025 and 0065 of Machine Translation of JP 2015085955 A);
a film piece attaching mechanism (7) that winds the piece of film (f) around a bottom surface of the article (w) and that attaches the ends pressed downward by the film piece pressing mechanism (6) to the bottom surface (Paragraphs 0056-0059 and 0066 of Machine Translation of JP 2015085955 A); and
an article carry-out mechanism (11) that transports from the packaging position (P) the article (w) wound with the piece of film (f), with the ends of the piece of film (f) being attached to the bottom surface (Paragraphs 0026, 0028, and 0068 of Machine Translation of JP 2015085955 A); and
wherein the packaging position (P) is located between the article carry-in mechanism (10) and the article carry-out mechanism (11) (Paragraph 0028 of Machine Translation of JP 2015085955 A).
However, Ishizuka does not disclose: a relaying mechanism that receives and supports the article being transported from below at a position between the article carry-in mechanism and the article carry-out mechanism, wherein the relaying mechanism receives and supports the article in a center part of the article in a direction of width of the article orthogonal to a direction of transport of the article.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ishizuka to incorporate the teachings of Ibaraki by providing a relaying mechanism that receives and supports the article (w of Ishizuka) being transported from below at a position between the article carry-in mechanism (10 of Ishizuka) and the article carry-out mechanism (11 of Ishizuka), wherein the relaying mechanism receives and supports the article in a center part of the article in a direction of width (vertical direction in Figure 1 of Ishizuka) of the article orthogonal to a direction of transport (A in Figure 1 of Ishizuka) of the article, because doing so would achieve the predictable result of allowing for smooth transfer of even small articles from the article carry-in mechanism to the article carry-out mechanism. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, Ishizuka in view of Ibaraki teaches that:
the relaying mechanism (30 of Ibaraki) comprises a relaying belt conveyer (30 of Ibaraki) that transports the article (w of Ishizuka) (Paragraphs 0006 and 0008 of Machine Translation of JP 3125847 U), and
the relaying belt conveyer (30 of Ibaraki) comprises a transport belt (30 of Ibaraki) small in width that supports the center part in the direction of width (vertical direction in Figure 1 of Ishizuka) (because Ibaraki teaches in Figure 3 that transport belt 30 is small in width and supports the center part of articles 23 in the direction of width).
Regarding claim 3, Ishizuka in view of Ibaraki teaches that:
the article carry-out mechanism (11 of Ishizuka) comprises a carry-out belt conveyer (11 of Ishizuka) (Paragraphs 0026, 0028, and 0068 of Machine Translation of JP 2015085955 A), and
the transport belt (30 of Ibaraki) small in width is wound around a pulley (29 in Figure 1 of Ibaraki) of the carry-out belt conveyer (11 of Ishizuka) to have the relaying belt conveyer (30 of Ibaraki) be driven by the carry-out belt conveyer (because Ibaraki teaches in Paragraph 0008 of Machine Translation of JP 3125847 U and Figure 1 that transport belt 30 is wound around pulley 29 of carry-out belt conveyer 22 to have 30 be driven by 22).
Regarding claim 5, Ishizuka discloses that the film piece pressing mechanism (6) comprises:
an upper surface pressing member (77 and 76 collectively in Figures 21 and 22) that presses, under its own weight, the piece of film (f) against an upper surface of the article (w) (Paragraphs 0074-0078 of Machine Translation of JP 2015085955 A); and
lateral side pressing members (42 in Figures 21 and 22) that press both end sides of the piece of film (f) downward along lateral surfaces of the article (w) after the piece of film (f) is pressed against the upper surface by the upper surface pressing member (77 and 76 collectively) (Paragraphs 0074 of Machine Translation of JP 2015085955 A).
Regarding claim 6, Ishizuka discloses that:
the film piece pressing mechanism (6) comprises a support bracket (75 in Figures 21 and 22) allowed to move upward and downward (Paragraphs 0074 of Machine Translation of JP 2015085955 A),
the lateral side pressing members (42) are immovably coupled to the support bracket (75) (apparent when Figure 21 is viewed in relation to Figure 22, Paragraphs 0074, 0049, and 0050 of Machine Translation of JP 2015085955 A),
the upper surface pressing member (77 and 76 collectively) is supported by the support bracket (75) in a vertically movable manner under its own weight (Paragraph 0074 of Machine Translation of JP 2015085955 A), and
the upper surface pressing member (77 and 76 collectively) approaches the upper surface of the article (w) earlier than the lateral side pressing members (42) in response to the downward movement of 
Regarding claim 7, Ishizuka discloses that the upper surface pressing member (77 and 76 collectively) of the film piece pressing mechanism (6) presses the piece of film (f) against lateral sides of the upper surface of the article (w) in the direction of width (apparent from Figure 22, Paragraphs 0074, 0075, and 0078 of Machine Translation of JP 2015085955 A).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Ibaraki in further view of Cerf (US 2010/0012462).
Regarding claim 4, Ishizuka discloses that the article carry-in mechanism (10) comprises a carry-in belt conveyer (10) (Paragraphs 0026-0028 and 0064 of Machine Translation of JP 2015085955 A).
However, Ishizuka in view of Ibaraki does not teach: a support plate that receives and supports the article from below is disposed between the carry-in belt conveyer and the relaying belt conveyer.
Cerf teaches that it was known to provide a support plate (5 in Figure 3) which receives and supports an article (1 in Figure 3) from below and which is disposed between a carry-in belt conveyer (2 in Figure 3) and a relaying belt conveyer (6 in Figure 3) (Paragraph 0011), in order to provide sufficient room for introducing a piece of film (23 in Figure 3) and a film piece pressing mechanism (24 in Figure 4) for wrapping the article (1) (Paragraph 0016).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ishizuka in view of Ibaraki to incorporate the teachings of Cerf by providing a support plate which receives and supports the article from below and which is disposed between the carry-in belt conveyer and the relaying belt conveyer, because doing so would provide sufficient room for introducing the piece of film (f of Ishizuka) and the film piece pressing mechanism (6 of Ishizuka) for wrapping the article (w of Ishizuka).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731